                     UNITED STATES DISTRICT COURT
                          DISTRICT OF HAWAII


MICHAEL JOSSY,                       CIV. NO. 19-00055 LEK-RT

                  Plaintiff,

     vs.

STATE OF HAWAII, et al.,

                  Defendants.


                 ORDER DISMISSING CASE WITH PREJUDICE

             On January 28, 2019, pro se Plaintiff Michael Jossy

(“Jossy”) filed his prisoner civil rights Complaint.    ECF No. 1.

On May 29, 2019, an Order Dismissing Complaint with Leave to

Amend (“5/29/19 Order”) was issued.    ECF No. 7.   Some of Jossy’s

claims were dismissed with prejudice, in other words, without

leave to amend.    5/29/19 Order at 18.   All of Jossy’s other

claims were dismissed without prejudice, in other words, with

leave to file an amended complaint realleging those claims.      Id.

at 21-22, 24.    However, some of the claims that were dismissed

without prejudice were severed from Jossy’s remaining claims.

Id. at 24.    The 5/29/19 Order stated: “If Jossy elects to amend

his pleading, he must decide which claims he will pursue in this

action and file an amended pleading setting forth those claims

against the appropriate Defendants.    Jossy may then file a
separate, new action or actions alleging his remaining claims.”

Id. (emphasis in original).

             The deadline for Jossy to file an amended complaint

was June 19, 2019.    Id. at 33.   He was cautioned: “Failure to

file a timely file an amended pleading that cures the

deficiencies discussed herein may result in dismissal of this

action without further notice and result in a strike pursuant to

28 U.S.C. § 1915(g).”    Id.

             Jossy was granted an extension of the deadline to

July 22, 2019.    ECF No. 8 (motion requesting a six-month

extension); ECF No. 9 (EO granting the request in part and

denying it in part).    He was later granted another extension to

August 26, 2019.    ECF No. 10 (motion requesting a six-month

extension); ECF No. 11 (EO granting the request in part and

denying it in part).

             Because Jossy has neither filed an amended complaint

nor requested an extension of the August 26, 2019 deadline, this

Court has the discretion to dismiss the Complaint with

prejudice.    See Yourish v. Cal. Amplifier, 191 F.3d 983, 988

(9th Cir. 1999) (holding that the plaintiff’s failure to comply

with a minute order setting forth the deadline to file the

amended complaint gave the district court the discretion to




                                   2
dismiss the case under Fed. R. Civ. P. 41(b)).1    After weighing

the five dismissal factors set forth in Dreith v. Nu Image,

Inc., 648 F.3d 779, 788 (9th Cir. 2011),2 this Court finds that

the public interest in the expeditious resolution of this

litigation and this Court’s interest in managing the docket

strongly outweigh the policy favoring disposition of cases on

the merits.    Moreover, the defendants will not be prejudiced by

dismissal because the Complaint was not served, and there are no

less drastic alternatives available at this time.

             The claims in Jossy’s Complaint that were dismissed

without prejudice in the 5/29/19 Order are HEREBY DISMISSED WITH

PREJUDICE.    The dismissal is with prejudice insofar as Jossy

will not be allowed to file an amended complaint in this case,

and this case will be closed.    The dismissal of this case with


     1 Fed. R. Civ. P. 41(b) states, in pertinent part: “If the
plaintiff fails to prosecute or to comply with these rules or a
court order, a defendant may move to dismiss the action or any
claim against it.”

     2   The Ninth Circuit has

             identified five factors that a district court must
             consider before dismissing a case . . . : (1) the
             public’s interest in expeditious resolution of
             litigation; (2) the court’s need to manage its docket;
             (3) the risk of prejudice to the other party; (4) the
             public policy favoring the disposition of cases on
             their merits; and (5) the availability of less drastic
             sanctions.

Dreith, 648 F.3d at 788 (citations and quotation marks omitted).


                                   3
prejudice does not prevent Jossy from filing new actions that

sever the claims which he attempted to bring in this case.    See

5/29/19 Order at 24.   No findings nor conclusions are made

regarding the merits of such separate actions.

          This Court DIRECTS the Clerk’s Office to close the

case on October 16, 2019, unless Jossy files a timely motion for

reconsideration of this Order as provided for in the Local Rules

of Practice for the United States District Court for the

District of Hawaii.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, September 16, 2019.




MICHAEL JOSSY VS. STATE OF HAWAI`I, ET AL.; CV 19-00055 LEK-RT;
ORDER DISMISSING CASE WITH PREJUDICE




                                 4
